72325: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-20941: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72325


Short Caption:BELCHER, JR. (NORMAN) VS. STATE (DEATH PENALTY-DIRECT)Court:Supreme Court


Related Case(s):64588


Lower Court Case(s):Clark Co. - Eighth Judicial District - C270562Classification:Criminal Appeal - Death Penalty - Direct


Disqualifications:CadishCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:04/01/2019 at 2:30 PMOral Argument Location:Las Vegas


Submission Date:04/01/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNorman David Belcher, Jr.Mark B. Bailus
							(Former)
						
							(Cook & Kelesis)
						Christopher R. Oram
							(Law Office of Christopher R. Oram)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Krista D. Barrie
							(Clark County District Attorney)
						Jacqueline M. Bluth
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Giancarlo Pesci
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/08/2017Filing FeeAppeal Filing fee waived.  Criminal.


02/08/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-04616




02/28/2017Record on Appeal DocumentsFiled Record on Appeal Volumes 1-22 (Via FTP).17-06904




03/01/2017Record on Appeal DocumentsFiled Record on Appeal Volumes 23-44 (Via FTP).17-06927




03/03/2017Record on Appeal DocumentsFiled Record on Appeal Pages 198-213, 322-344, 1378-1418, 1626-1653, 1913-1936, 2646-2649, 9471-9914 (SEALED).


03/03/2017Record on Appeal DocumentsFiled Record on Appeal (PSI) Pages 6414-6424 (SEALED).


05/02/2017MotionFiled Motion to Withdraw as Attorney of Record - Expedited Consideration Requested.17-14559




05/09/2017Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding for the Appointment of Counsel. The clerk of this court shall remove Mark B. Bailus as counsel of record for appellant. We remand this appeal to the district court for the limited purpose of securing appellate counsel for appellant. Written or Minute Order or Counsel's Notice of Appearance due: 30 days. Briefing Suspended.17-15483




05/17/2017Notice/IncomingFiled Notice of Appearance of Counsel (Christopher Oram as Counsel for the Appellant).17-16560




05/19/2017Order/IncomingFiled District court order. Certified copy of order filed in district court on 05/17/17. Order Appointing Christopher Oram as counsel for the Appellant (Response to Supreme Court Order dated 05/09/2017 - C270562).17-16859




05/24/2017Notice/IncomingFiled Notice of Entry of Order Granting Motion to Withdraw and Remanding for Appointment of Counsel.17-17329




05/26/2017Order/ProceduralFiled Order Reinstating Briefing.  The clerk shall add attorney Christopher Oram as counsel for appellant.  Opening Brief and Appendix due:  120 days.17-17766




09/25/2017MotionFiled Appellant's Motion for Extension of time to file Opening Brief.17-32410




10/10/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief & Appendix due: December 26, 2017.17-34369




12/27/2017MotionFiled Appellant's Motion for Extension of time to File Opening Brief.17-44532




01/04/2018Order/ProceduralFiled Order Granting Motion.  Opening Brief due: February 28, 2018.18-00427




02/28/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.18-07840




03/08/2018Order/ProceduralFiled Order Denying Motion.  Opening Brief due:  11 days.18-09188




03/19/2018BriefFiled Appellant's Opening Brief.18-10619




05/18/2018MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).18-19188




05/30/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: July 17, 2018.18-20539




07/17/2018MotionFiled Respondent's Motion for Enlargement of Time-Second Request (Answering Brief).18-27232




08/02/2018Order/ProceduralFiled Order.  Respondent has filed a motion requesting a second 60-day extension of time to file the answering brief.  The motion is denied.  Respondent shall have 15 days from the date of this order to file and serve the answering brief.18-29594




08/17/2018BriefFiled Respondent's Answering Brief.18-32005




09/25/2018Record on Appeal DocumentsFiled Record on Appeal Volume 19.18-37361




10/03/2018MotionFiled Appellant's Untimely Motion for the Extension of Time to File Reply Brief.18-38710




10/11/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  November 30, 2018.18-39867




12/03/2018BriefFiled Appellant's Reply Brief. (SC)18-906605




12/03/2018Case Status UpdateBriefing Completed. (SC)


01/09/2019OtherJustice Elissa Cadish disqualified from participation in this matter. (SC)


02/26/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, April 1, 2019, at 2:30 p.m. for 60 minutes in Las Vegas. (SC)19-08870




03/19/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-12183




04/01/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court (SC).


11/22/2019Order/IncomingFiled Executive Order.  Honorable Jim C. Shirley appointed to sit in the place of Justice Cadish.  (SC)19-47855




06/04/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Fn1[The Honorable Jim C. Shirlely, Judge of the Eleventh Judicial District Court, was designated by the Governor to sit in place of the Honorable Elissa F. Cadish, who is disqualified from participating n this matter.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons/Shirley. Stiglich, J. with whom Parraguirre and Silver, JJ., agree, concurring in part and dissenting in part. 136 Nev. Adv. Opn. No. 31. EN BANC (SC)20-20941




06/22/2020MotionFiled Appellant's Motion for Extension of Time to File Petition for Rehearing.  (SC)20-22972




06/23/2020Order/ProceduralFiled Order Granting Motion. Appellant's Petition for Rehearing due: July 13, 2020. (SC).20-23180




07/13/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)20-25709




09/11/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Rehearing.  Respondent's Answer due:  14 days.  (SC)20-33620




09/24/2020Notice/IncomingFiled Notice of Appearance.  Deputy District Attorney John Niman Appearing as Counsel for Respondent.  (SC)20-35134




09/24/2020Post-Judgment PetitionFiled Answer to Petition for Rehearing.  (SC)20-35135




10/23/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Stiglich, J., with whom Silver, J., agrees, dissenting. (SC)20-38871




11/16/2020MotionFiled Appellant's Motion to Stay Remittitur. (SC).20-41726




11/18/2020Order/ProceduralFiled Order Staying Issuance of the Remittitur. This court hereby stays issuance of the remittitur until February 16, 2021. If the clerk of this court receives written notice by February 16, 2021, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by February 16, 2021, the clerk shall issue the remittitur. (SC)20-42063




01/12/2021Notice/IncomingFiled Appellant's Notice Regarding Petition for Writ of Certiorari. (SC)21-00867




01/15/2021Order/ProceduralFiled Order.  On November 18, 2020, this court entered an order granting appellant's motion to stay the remittitur, and stayed issuance of the remittitur pending appellant's filing a petition for writ of certiorari in the United States Supreme Court.  Appellant has filed a notice informing this court that he does not intend to file a petition for a writ of certiorari to the United States Supreme Court.  Accordingly, the stay of the remittitur is lifted, and the clerk of this court shall issue the remittitur forthwith.  (SC)21-01357




01/15/2021RemittiturIssued Remittitur.  (SC)21-01359




01/15/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 25, 2021. (SC)21-01359





Combined Case View